      Case 1:19-cr-00788-DLC Document 10 Filed 05/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :            19cr0788 (DLC)
                                         :
           -v-                           :                 ORDER
                                         :
 JESUS ALEJANDRO MIRANDA-ANAPRA, a/k/a :
 JESUS ALEX MIRANDA,                     :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     IT IS HEREBY ORDERED that the Court Call video conference

scheduled for Monday, May 11, 2020 at 10:30 a.m is rescheduled

for Monday, May 11, 2020, at 11:00 a.m.

     As requested, defense counsel will be given an opportunity

to speak with the Defendant by telephone for fifteen minutes

before the sentencing proceeding begins (i.e., at 10:45 a.m.);

defense counsel should make sure to answer the telephone number

that was previously provided to Chambers at that time.

     To optimize the quality of the video feed, the Court, the

Defendant, and defense counsel will appear by video for the

proceeding; all others will participate by telephone.          Due to

the limited capacity of the CourtCall system, only one counsel

per party may participate.     Co-counsel, members of the press,

and the public may access the audio feed of the conference by

calling 855-268-7844 and using access code 67812390# and PIN
      Case 1:19-cr-00788-DLC Document 10 Filed 05/08/20 Page 2 of 3



9921299#.   Members of the press and the public are advised not

to use the credentials provided in the Order of May 5, 2020.

     In advance of the conference, Chambers will email the

parties with further information on how to access the

conference.   Those participating by video will be provided an

updated link to be pasted into their browser.        The link is non-

transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using

it earlier could result in disruptions to other proceedings.

     To optimize use of the CourtCall technology, all those

participating by video should:

       1. Use the most recent version of Firefox, Chrome, or
          Safari as the web browser. Do not use Internet
          Explorer.

       2. Use hard-wired internet or WiFi. If using WiFi, the
          device should be positioned as close to the Wi-Fi
          router as possible to ensure a strong signal. (Weak
          signals may cause delays or dropped feeds.)

       3. Minimize the number of others using the same WiFi
          router during the conference.

     Further, all participants must identify themselves every

time they speak, spell any proper names for the court reporter,

and take care not to interrupt or speak over one another.

Finally, all of those accessing the conference — whether in

listen-only mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.          If

CourtCall does not work well enough and the Court decides to


                                    2
         Case 1:19-cr-00788-DLC Document 10 Filed 05/08/20 Page 3 of 3



transition to its teleconference line, counsel should call: 888-

363-4749 and use access code: 4324948.          (Members of the press

and public may call the same number, but will not be permitted

to speak during the conference.)           In that event, counsel should

adhere to the following rules and guidelines during the hearing:

          1. Each party should designate a single lawyer to speak
             on its behalf (including when noting the appearances
             of other counsel on the telephone).

          2. Counsel should use a landline whenever possible,
             should use a headset instead of a speakerphone, and
             must mute themselves whenever they are not speaking to
             eliminate background noise. In addition, counsel
             should not use voice-activated systems that do not
             allow the user to know when someone else is trying to
             speak at the same time.

          3. To facilitate an orderly teleconference and the
             creation of an accurate transcript, counsel are
             required to identify themselves every time they speak.
             Counsel should spell any proper names for the court
             reporter. Counsel should also take special care not
             to interrupt or speak over one another.

          4. If there is a beep or chime indicating that a new
             caller has joined while counsel is speaking, counsel
             should pause to allow the Court to ascertain the
             identity of the new participant and confirm that the
             court reporter has not been dropped from the call.


Dated:      New York, New York
            May 8, 2020

                                    ______________________________
                                            DENISE COTE
                                    United States District Judge




                                       3
